



COURT OF APPEAL FOR ONTARIO

CITATION: Clark v. 1682211 Ontario Inc.
    (Sports Café Champions),

2017 ONCA 851

DATE: 20171106

DOCKET: C63628

Sharpe, Rouleau and Fairburn JJ.A.

BETWEEN

David Clark

Plaintiff (Appellant)

and

Sports Café Champions a.k.a. 1682211 Ontario Inc.

Defendant (Respondent)

David Clark, acting in person

John Philpott, for the respondent

Heard and released orally: November 1, 2017

On appeal from the order of Justice F.I. Myers of the Superior
    Court of Justice, dated December 21, 2016.

REASONS FOR DECISION

[1]

The appellant appeals a r. 2.1 order dismissing his claim as frivolous,
    vexatious and an abuse of process. He also asks this court to note the
    respondent in default for failing to file a proper statement of defence.

[2]

We see no merit in this appeal. The r. 2.1 process was properly
    conducted. It was initiated by a letter to the registrar from the respondent,
    copied to the appellant, asking that the file be referred to a judge for
    consideration under the rule.

[3]

The appellant was notified that the court was considering making a r.
    2.1 order and given a chance to make written submissions. The motion judge
    provided thorough reasons explaining that the law offered no way to satisfy the
    appellants claim regarding the isolation he feels and negative emotional
    impact he claims he suffered as a result of a series of events that flowed from
    an incident in the respondents café where the respondent allegedly refused to
    provide ice in the drink of the appellants disabled friend.

[4]

We agree with the motion judges assessment that this claim has no hope
    of success and that this was a proper case to invoke r. 2.1.

[5]

As the action has been dismissed, there is no basis upon which we could
    strike the statement of defence or note the respondent in default.

[6]

Like the motion judge, we have sympathy for the distress the appellant
    has suffered but unfortunately the courts are not the forum in which to address
    his issues.

[7]

Accordingly, the appeal is dismissed.

[8]

Costs to the respondent fixed at $2500, inclusive of taxes and
    disbursements.

Robert J. Sharpe
    J.A.

Paul
    Rouleau J.A.

Fairburn
    J.A.


